Citation Nr: 1550781	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  09-00 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In an August 2012 decision, the Board denied the Veteran's claim for an increased rating for his service-connected schizoaffective disorder, and remanded the derivative claim for a TDIU to the Agency of Original Jurisdiction (AOJ).  The latter issue has been returned to the Board following substantial compliance with the Board's remand directives.


FINDING OF FACT

The Veteran does not meet the schedular criteria for a TDIU and his service-connected disabilities do not prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a June 2014 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's pertinent records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  

The Veteran is service-connected for schizoaffective disorder, rated as 50 percent disabling, and for sinusitis/rhinitis, rated as 10 percent disabling.  The combined rating is 60 percent.  VA does not presume a claim for TDIU is a claim for increase in all service-connected disabilities.  See VBA Fast Letter No. 13-13 (June 17, 2013).  

The Veteran does not meet the schedular requirements for a TDIU.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage"). 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran has recently been treated and examined by VA.  A view of the Veteran's work history over the past several years reflects that he has been employed in the same industry.  As of May 2009, he was employed on a full-time basis.  See May 19, 2009 VA outpatient report.  However, in October 2009, he reported that he had been fired from his job at Midas because his work performance was negatively affected by his need to care for his dying fiancée who later passed away.  He then collected unemployment benefits, but was reemployed by the same company by February 2010 (possibly earlier).  In March 2011, the Veteran was terminated and he was told the termination was based on economic reasons, although he believed that it was due to his psychiatric disability and conflicts with another worker.  

In December 2011, the Veteran was afforded an examination for his sinusitis/rhinitis which was noted to not impact his employability.  In January 2012, he was afforded a psychiatric examination.  At that time, it was noted that the Veteran was re-employed in the same industry as previously, but only on a part-time basis.  The Veteran related that he enjoyed going to work.  The examiner noted the recent history of job instability which was also consistent with a prior history of job instability.  The examiner gave a specific job history at that time, saying he was fired from his job in July 2009 when his fiancée died and was unemployed for 2 months, but then was rehired in October 2009 and remained in that employment until June 2010.  However, he quit that job in June 2010 to take another job where he remained for 9 months, until March 2011.  He was then fired and unemployed for 6 months.  He filed a complaint because he felt that he was fired due to his psychiatric disability, but had not sued them yet.  He was briefly employed again, but was fired in November 2011 due to performance.  However, within a month he was hired at his current job where he was working part-time.  

The Board remanded this case for a medical examination/opinion concerning the Veteran's employability which was conducted in July 2014.  The Veteran was afforded another sinusitis/rhinitis examination which again concluded that this disability did not impact employment.  He was also afforded a psychiatric evaluation.  The examiner opined that the Veteran's psychiatric impairment resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  It was noted that the Veteran has been employed part-time at Auto Spa since December 2011.  He reported that he was making less money than he used to make.  He also expressed that he would prefer to work more, but perceived that his employer did not let him work more.  The examiner indicated that the Veteran was unable to identify any specific evidence to support this statement.  He stated that he had requested to work more hours, but was denied.  The Veteran described his job duties and stated that he felt able and competent in his duties.  He reported that he previously was a manager and aspired to this position so that his income would increase.  He denied that he had any problems completing a 6-hour work day and preferred to work longer hours.  He related that he arrived on time and completed his assigned duties throughout the day.  He denied problems with co-workers , but indicated that he kept to himself as he preferred to be isolated.  The examiner noted that the Veteran reported few mental health symptoms during the current examination and denied any impairment to employment functioning.  

Subsequently, the Veteran was afforded VA outpatient psychiatric treatment dated on September 3, 2014.  At that time, the Veteran stated that recently his work hours had increased, he was currently working as a manager, working 5 days a week for 12 hours on 4 days, 11 hours one day, and 9 hours one day.  

In sum, the Veteran has been employed in the same industry for years.  His work history is variable, as noted, with periods of full-time and part-time employment.  He has been terminated from employment, but the reasons are not specifically for psychiatric impairment, although that has been his belief.  The Veteran desired to be employed the entire time and has represented that he was capable of full-time employment in a managerial position, which he has now attained.  In sum, the Board finds that while his psychiatric impairment certainly negatively affects employability, he has sought and obtained employment off and on for years and is in fact currently employed full-time.  He has desired and indicated his ability to work over the years, but for when he was having difficulty while caring for his dying fiancée.  Thus, the Board finds that the Veteran's service-connected disabilities did not preclude him from engaging in substantially gainful employment.  A combined 60 percent rating contemplates an impairment in the ability to perform substantially gainful employment due to the veteran's service-connected disabilities.  However, "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1.  The Board believes that the VA Schedule for Rating Disabilities and the disability evaluation assigned to the Veteran's service-connected disabilities under that Schedule accurately reflect the Veteran's overall impairment to his earning capacity.  The Veteran has consistently indicated that he wanted to be employed and as a manager, a goal he has again achieved.  Therefore, a TDIU rating is not warranted.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


